Citation Nr: 0211965	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  98-15 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to July 
1974.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in March 1998 by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In part, in July 2000, the Board remanded the matter to 
obtain additional development.  Upon completing the requested 
development, the case has been transferred to the Board for 
review.

In June 2000, the veteran appeared at a travel board hearing 
held before another Board member.  That Board member is no 
longer employed with the Board.  By letter dated in July 
2002, the veteran was apprised of the aforementioned and 
provided with the opportunity to have another Board hearing.  
By written correspondence received in September 2002, the 
veteran checked that he did not want an additional hearing.  
No additional action in this regard is warranted.  


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining information and evidence necessary to substantiate 
his claim.

2.  The veteran's acquired psychiatric disorder is not 
service related.


CONCLUSION OF LAW

The veteran's acquired psychiatric disorder was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
veteran and the representative of the information and 
evidence necessary to substantiate a claim, and has enhanced 
its duty to assist a veteran in developing the evidence 
necessary to substantiate a claim.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In evaluating this appeal, the Board finds that the RO has 
met its duty to assist the veteran in the development of this 
claim under the VCAA.  By virtue of information sent to the 
veteran, including the statement of the case, the 
supplemental statements of the case, and VA letters of 
record, the veteran and his representative were notified of 
the evidence necessary to substantiate the claim.  The RO has 
made reasonable efforts to obtain relevant records adequately 
identified by the veteran and it appears that all such 
evidence has been obtained and associated with the claims 
folder.  The evidence includes VA and private medical reports 
since service, VA examination reports, an independent medical 
opinion, and reports from the Social Security Administration.  
The veteran has not identified any outstanding evidence which 
could be used to support the issue on appeal.  In April 2001, 
the veteran noted he did not have additional medical evidence 
to submit.  The Board also notes that the veteran has been 
informed of his right to have a hearing in association with 
his appeal.  As noted in the introduction section, he 
exercised that right in June 2000 and declined the 
opportunity to have an another hearing in September 2002.  
Accordingly, the Board is of the opinion that VA has met its 
duty to assist the veteran in the development of this appeal 
and there is no need for further development.  

Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible and that 
no prejudice will result to the veteran by the Board's 
consideration of this matter.  Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).

The veteran contends that service connection is warranted 
because his acquired psychiatric disorder had its onset in 
service.  At a personal hearing held in June 2000, the 
veteran testified that he had had nervous problems since an 
incident in service when some members of his Air Force unit 
were injured as they were loading a bomb on an aircraft.  The 
veteran added his supervisor harassed him when he refused to 
continue to perform that kind of work. 

Applicable law and regulation provide that service connection 
may be established for a disability resulting from disease or 
injury incurred in or aggravated by active service 
(38 U.S.C.A. § 1110); for a psychosis if manifest to a degree 
of 10 percent or more within one year from the date of 
separation from such service (38 U.S.C.A. §§ 1101, 1112, 1113 
and 38 C.F.R. §§ 3.307, 3.309); or for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service (38 C.F.R. § 3.303(d)).

Continuity of symptomatology is required where the condition 
noted in service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

To establish service connection, there must be competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence.)  Caluza v. Brown, 7 Vet. App. 498 (1995); see also 
38 C.F.R. § 3.304(f) (service connection for post-traumatic 
stress disorder requires medical evidence diagnosing the 
condition in accordance with § 4.125(a) of this chapter).

Service connection based on chronicity may be established 
when (1) the chronic condition is observed during service, 
(2) continuity of symptomatology is demonstrated thereafter 
and (3) competent evidence relates the present condition to 
that symptomatology.  See Savage v. Gober, 10 Vet. App. 489 
(1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.  However, the benefit of the 
doubt rule is inapplicable when the evidence preponderates 
against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).

After reviewing and weighing the probative and persuasive 
evidence, the Board finds that the criteria for service 
connection for an acquired psychiatric disorder have not been 
met.  The probative evidence fails to demonstrate that the 
veteran's acquired psychiatric disorder was incurred in or 
aggravated by active service.  The probative evidence also 
fails to demonstrate that a psychosis became manifest to a 
compensable degree within a year of separation from active 
service. 

At the outset, the Board acknowledges the positive evidence 
of record.  Post-service VA and non-VA medical reports show 
diagnoses of anxiety and a depressive disorder.  The service 
medical records show that in June 1974 the veteran was 
admitted to a service department hospital for evaluation of 
headaches which did not respond to medication.  At that time, 
laboratory studies were normal.  The diagnosis was tension 
headaches and immature personality.  On separation 
examination in July 1974, tension headaches were noted; the 
veteran was reported to be psychiatrically normal.  
Subsequent to service, in December 1975, a private physician 
noted that the veteran had anxiety, and prescribed Stelazine.  
Additionally, in September 1997 and September 2001, the 
veteran's family physician, who had treated the veteran for 
anxiety neurosis since 1987, opined that the veteran did not 
exhibit signs of immature personality and stated that after 
reviewing records from February 1973 to June 1974, the 
diagnosis of immature personality in service was not a proper 
diagnosis.

However, the Board also acknowledges that while the 
aforementioned evidence is positive in some aspects, it is 
also negative in other aspects.  For example, while the 
service medical records note tension headaches and an 
immature personality, on separation from service examination 
in July 1974 the veteran was noted to be psychiatrically 
normal.  In fact, during service, a diagnosis of a chronic 
psychiatric disability was not made.  Additionally, although 
anxiety was noted by the private family physician in December 
1975, the medical notation does not relate the diagnosis to 
service or any event of service.  Further, the record 
contains additional medical evidence which is either silent 
with regard to the etiology of the veteran's psychiatric 
disorders, or are of great probative value weighing against 
the veteran's service connection claim.  

At VA examination in September 1977, the veteran reported 
that he was nervous most of the time.  After examination, the 
diagnostic impression was anxiety neurosis with some 
hysterical element present.  Except for the veteran's 
historical account, the report does not reference service or 
any event of service.  

In June 1996, E.B., M.D., merely noted that the veteran had 
been a patient of his since May 1996, and that the veteran 
had a diagnosis of major depression, recurrent, severe, 
without psychotic features.  The report is silent with 
respect to active service.  

In October 1981, at the Carl Albert Community Mental Health 
Center, the veteran gave a history of three nervous 
breakdowns.  The diagnoses were explosive personality 
disorder and depressive neurosis.  Thereafter, reports from 
1981 to October 1991, indicate that the veteran had numerous 
episodes of psychiatric symptoms when he was unable to work.  
From 1989 to 1991, several diagnoses of occupational problem 
were made.  Not one of the reports references active service.  
Rather, the reports attribute the veteran's mental problems 
to occupational and marital difficulties along with 
difficulty with integrating the masculine/feminine aspects of 
himself.  

At a VA psychiatric examination in February 1998, the veteran 
reported while in service he was stationed in Guam, and he 
remembered a time when he was using a forklift to lift of a 
bomb and attach it to a plane.  The veteran reported that the 
bomb fell and exploded.  The examiner then noted that the 
veteran could not provide any other specific details but 
maintained that his anxiety was related to that incident.  
The examiner also reported that he did not detect any 
symptoms of post-traumatic stress disorder (PTSD).  The 
examiner reported that he had reviewed the veteran's service 
medical records including the veteran's complaints of and 
treatment for occipital headaches.  However, the service 
medical records were negative for signs or symptoms of 
anxiety.  After examination, the diagnosis was Axis I:  
generalized anxiety disorder and Axis IV: not working.  The 
examiner concluded he was unable to find any clear-cut 
documentation of the veteran having the same kind of anxiety 
symptoms while he was in service or for a year after he was 
released from service.  The examiner also reported that the 
term of the diagnosis of immature personality, which was made 
in June 1974, apparently was made in response to the 
veteran's behavior while hospitalized for severe headaches. 

Also of record are reports from the Social Security 
Administration, showing that the veteran was awarded 
disability benefits due to an anxiety-related disorder.  
Included within the reports is an October 1996 psychological 
report from Doctor J.B.S., III.  In the report, it was noted 
that the veteran reiterated that he was stationed in Guam 
during service and that he loaded B-52 bombs which were 
headed for Vietnam.  

The veteran then described "a fairly complicated story about 
the bomb almost sliding out of the airplane and crushing 
someone."  The veteran identified this as a traumatic event 
precipitating his problems with nervousness.  It was also 
reported that the veteran recalled another incident where he 
was almost run over by a B-52 bomber.  After examination, the 
examiner wrote that it was not entirely clear what variety of 
anxiety disorder the veteran had, but he clearly had 
significant symptoms of anxiety which appeared to be more 
prominent than his depressive symptoms.  It was noted that 
some of the veteran's symptoms were consistent with PTSD.

Medical reports from the Carl Albert Mental Health Clinic 
from February 1999 to August 2000 generally show continued 
treatment for mental problems.  The reports document 
diagnoses of a bipolar disorder, not otherwise specified, and 
anxiety.  The reports, however, do not reference military 
service.  

VA outpatient treatment reports dated from June 2000 through 
January 2001 show in November 2000, the examiner reported the 
veteran presented with symptoms indicating depression, 
anxiety, and manifestations of post-traumatic stress disorder 
that are moderate with delayed onset.  

On VA examination in May 2001, the examiner indicated that 
the veteran's claims folder was available for review.  During 
the interview, the veteran reportedly recalled while in Guam, 
he dropped a 500-pound bomb.  He, however, was unsure if 
anyone was injured and stated that no explosion occurred.  
After examination, the diagnosis was dementia with depressed 
mood and nicotine dependence.  The examiner found that the 
veteran did not meet the American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (1994) (DSM-IV) criteria for PTSD.  Personality 
disorder, not otherwise specified was noted as well.  In a 
July 2001 addendum, the examiner found that the veteran's 
diagnosis did not have its origin during active military 
service.

In October 2001, the RO obtained an independent medical 
opinion from E.B., M.D.  The physician noted that the 
veteran's records had been reviewed.  After reviewing the 
veteran's medical history and examining him, the impression 
included anxiety disorder, not otherwise specified; 
factitious disorder with predominately psychological signs 
and symptoms; and personality disorder, not otherwise 
specified.  The examiner opined that it was not at least as 
likely as not that any such disorder had its onset during the 
veteran's period of active service from August 1972 to July 
1974.  The examiner further opined that it was not likely 
that any acquired psychiatric disorder is related to any 
acquired pathology demonstrated in service, such as tension 
headaches.  He also reported that the veteran did not have 
PTSD.

As previously noted, the criteria for service connection for 
an acquired psychiatric disorder have not been met.  While VA 
outpatient treatment reports from 2000 to 2001 record a 
diagnosis of post-traumatic stress disorder, the probative 
and persuasive evidence fails to show a current diagnosis of 
PTSD.  After reviewing the veteran's assertions made on 
appeal, the service medical records, and the claims folder, 
VA examiners in February 1998 and May 2001, and an 
independent physician in October 2001 found that the veteran 
did not meet the DSM-IV criteria for PTSD.  Given the 
aforementioned medical opinion in conjunction with the 
varying in-service historical accounts related by the 
veteran, the Board finds that the probative and persuasive 
evidence does not support a diagnosis of PTSD.  Accordingly, 
the criteria for service connection have not been met.  Wood 
v. Derwinski, 1 Vet. App. 406 (1991) (the Board is not bound 
to accept the diagnosis of PTSD if the evidence of record 
does not objectively support that diagnosis); 38 C.F.R. 
§ 3.304(f).

As previously noted, diagnoses of anxiety and a depressive 
disorder have been made and the Board is cognizant of the 
veteran's testimony relating his disorders to service.  
Nonetheless, the veteran, as a lay person, is not competent 
to etiologically relate his disabilities to service or any 
event of service.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Nor is he competent to assert that current disorder 
is related to any continuity of symptomatology of service; 
medical evidence substantiating his assertion is required.  
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  As noted, the 
competent evidence fails to demonstrate that the any of these 
psychiatric disorders were incurred in or aggravated by 
active service, or that the veteran has experienced any 
continuity of symptomatology since service.  Again, service 
medical records show that the veteran was psychiatrically 
normal at discharge and the post-service medical reports do 
not attribute the veteran's disorders to service or any 
events of service.  The reports attribute his disorders to 
other social factors.  Moreover, in October 2001, the 
independent examiner opined that none of the veteran's 
disorders had its onset in service nor was it related to any 
acquired pathology of service.  

Finally, the probative evidence also fails to demonstrate 
that the veteran's anxiety disorder became manifest to a 
compensable degree within a year of separation from active 
service.  The veteran separated from service in July 1974 and 
the evidence shows that anxiety was initially diagnosed in 
December 1975.  The aforementioned is corroborated by the 
February 1998 VA examiner. 

Based on the foregoing reasoning, the preponderance of the 
evidence weighs against the veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder.  The 
appeal is denied.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309.


ORDER

Service connection for an acquired psychiatric disorder is 
denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

